DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Response to Arguments
	The objections to claims 5 and 16 have been withdrawn based on applicant’s amendment.
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
Applicant argues: (1) the examiner’s interpretation of Adachi does not teach determining a first data type for the input data and the weight data…for the input data and the weight data in which the first computation is to be performed [remarks, p. 12]; (2) Adachi’s type determination is not “according to the first complexity” of the first computation [remarks, p. 12].
The examiner respectfully disagrees with these arguments.
Regarding the first argument, applicant argues that Adachi determines the data type of the input data, rather than for the input data and weight data [remarks, p. 12]. Applicant provides no other reasoning as to how “for the input data and the weight data” should be interpreted, leaving the examiner unpersuaded by applicant’s argument. If there is more meaning to “determining a first data type for the input data and the weight data”, the examiner respectfully requests clarification and exactly what is being claimed. Is a first data type determined and then the input data and weight data are formatted in the first data type? The examiner finds that this limitation is written broadly and it is reasonable to interpret this limitation as, determining a first data type for the input data and the weight data, where the input data and weight data have a data type and there is determination, for the input data and weight data, as to what that data type is. If this is not the intended claim interpretation, the examiner respectfully requests that applicant amend the claim to clearly and concisely convey the intended meaning.
Regarding the second argument, applicant does not provide any meaning or elaboration of the term “first complexity”, in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner maintains that the cited portions of Adachi disclose this limitation.
In regards to the dependent claims, applicant has not provided specific arguments as to how the claims define a patentable invention and has not specifically pointed out how the language of the claims patentably distinguishes them from the references.  Therefore, in regards to the dependent claims, the cited prior art is maintained. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by the USPTO from a participating IP Office on 06/28/2022.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, U.S. Publication No. 2018/0181865 A1, in view of Gibson et al (hereinafter Gibson), U.S. Publication No. 2017/0323197 A1.
	Referring to claim 1, Adachi discloses a method for performing a neural network computation using an integrated circuit chip apparatus [Abstract, fig. 2], wherein the method comprises: 
determining a first complexity of the first computation according to the input data, the weight data, and characteristics of the first computation [paragraph 26, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight]; 
determining a first data type, for the input data and the weight data in which the first computation is to be performed according to the first complexity [paragraphs 26, 154, 156, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight, a data type of each vector element output; paragraphs 152, 154, perform a type determination and computation process…computed using input data XinDF, weight WDF, and bias bDF; The following describes the type determination and computation process in step S143 in FIG. 8B; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2” ]; and
performing the first computation on the input data and the weight data in the first data type [paragraphs 152, 154; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2”].
Adachi does not explicitly disclose receiving an operation instruction;
parsing the operation instruction to obtain input data and weight data for a first computation; 
determining between a floating point data type and a fixed point data type.
However, Gibson discloses receiving an operation instruction [paragraphs 35-37, “As such, the configuration data (also referred to herein as command data) defines the specific CNN to be implemented, including the number of layers to be included and the size and values of weight data, as well as the expected format of input data”; “a command decoder 220”; “The command or configuration data may, for example, comprise information regarding the size and/or format of the weight and input data size and format as well as their location in the external memory”];
parsing the operation instruction to obtain input data and weight data for a first computation [paragraphs 35-37, “As such, the configuration data (also referred to herein as command data) defines the specific CNN to be implemented, including the number of layers to be included and the size and values of weight data, as well as the expected format of input data”; “a command decoder 220”; “The command or configuration data may, for example, comprise information regarding the size and/or format of the weight and input data size and format as well as their location in the external memory”];
determining between a floating point data type and a fixed point data type [fig. 4, step 420; paragraph 58, “At step 420, the number format to be used in each layer for weight data and for input data is determined”, where number formats can be between “Fixed Point Format” (paragraphs 44-47; 60) and “floating-point format” (paragraph 77)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gibson in the invention of Adachi, to implement receiving an operation instruction; parsing the operation instruction to obtain input data and weight data for a first computation; determining between a floating point data type and a fixed point data type, in order to implement a CNN in an efficient manner, that requires less silicon area or less processing power when operating and to be flexible to the changing requirements of a CNN [Gibson, paragraph 3].
Referring to claims 11 and 19, taking claim 11 as exemplary, the modified Adachi discloses the method of claim 1, wherein the first computation is one of a bias computation [Adachi, paragraphs 67, 123], a fully connected computation, a GEMM computation, a GEMV computation, or an activation computation.
Referring to claim 12, Adachi discloses an integrated circuit chip apparatus contigured to perform a neural network computation [Abstract, fig. 2], comprising:
a processing circuit [fig. 2] configured to:
determine a first complexity of the first computation according to the input data, the weight data, and characteristics of the first computation [paragraph 26, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight]; 
determine a first data type, for the input data and the weight data in which the first computation is to be performed according to the first complexity [paragraphs 26, 154, 156, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight, a data type of each vector element output; paragraphs 152, 154, perform a type determination and computation process…computed using input data XinDF, weight WDF, and bias bDF; The following describes the type determination and computation process in step S143 in FIG. 8B; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2” ]; and 
perform the first computation on the input data and the weight data in the first data type [paragraphs 152, 154; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2”].
Adachi does not explicitly disclose an external interface configured to receive a first operation instruction; and 
parse the first operation instruction to obtain a first computation to be performed at a layer of the neural network and corresponding input data and weight data for performing the first computation;
determine between a floating point data type and a fixed point data type.
However, Gibson discloses an external interface configured to receive a first operation instruction [fig. 2, interface 210; paragraph 38, The memory interface 210 is configured to receive, from external memory, weight data and input data to be used in calculations within the CNN, as well as command information to control the operation of the hardware implementation 200]; and 
parse the first operation instruction to obtain a first computation to be performed at a layer of the neural network and corresponding input data and weight data for performing the first computation [paragraph 38, The received commands are passed to the command decoder 220, which, in turn, is configured to decode the commands and subsequently issue control information to elements of the hardware implementation, including the coefficient control buffer controller 225 and input buffer controller 215 to control the manner in which the weight and input data is stored in the buffers];
determine between a floating point data type and a fixed point data type  [fig. 4, step 420; paragraph 58, “At step 420, the number format to be used in each layer for weight data and for input data is determined”, where number formats can be between “Fixed Point Format” (paragraphs 44-47; 60) and “floating-point format” (paragraph 77)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gibson in the invention of Adachi, to implement an external interface configured to receive a first operation instruction; and parse the first operation instruction to obtain a first computation to be performed at a layer of the neural network and corresponding input data and weight data for performing the first computation; determine between a floating point data type and a fixed point data type, in order to implement a CNN in an efficient manner, that requires less silicon area or less processing power when operating and to be flexible to the changing requirements of a CNN [Gibson, paragraph 3].
Claim(s) 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, in view of Gibson, as applied to claims 1 and 12 above, and further in view of Grichnik et al (hereinafter Grichnik), U.S. Publication No. 2009/0112334 A1.
Referring to claims 3 and 14, taking claim 3 as exemplary, the modified Adachi does not explicitly disclose the method of claim 1, the method farther comprises: 
determining that the input data or the weight data are in a second data type different from the first data type; and
converting the input data or the weight data from the second data type into the first data type.
However, Grichnik discloses determining that the input data or the weight data are in a second data type different from the first data type [paragraph 75]; and
converting the input data or the weight data from the second data type into the first data type [paragraph 75, Further, processor 202 may convert data information of the individual neural nodes into fixed-point representation (step 608). For example, data (e.g., numbers) representing weights of connections between neural nodes, gains and offsets of activation functions of the neural nodes may be converted into fixed-point representation. Processor 202 may determine a fixed-point data type for each number to be converted (e.g., weight, gain, or offset, etc.) of each neural node].
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to utilize the teachings of Grichnik in the invention of the modified Adachi, to implement determining that the input data or the weight data are in a second data type different from the first data type; and converting the input data or the weight data from the second data type into the first data type, in order to avoid decreased performance and to provide a practical solution for real-time applications [Grichnik, paragraph 5].
Referring to claims 4 and 15, taking claim 4 as exemplary, the modified Adachi does not explicitly disclose the method of claim 3, wherein the first data type is the fixed point data type and the second data type is the floating point data [Grichnik, paragraphs 75, 5].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, U.S. Publication No. 2018/0181865 A1, in view of Brothers et al (hereinafter Brothers), U.S. Publication No. 2017/0011288 A1, in view of Gibson et al (hereinafter Gibson), U.S. Publication No. 2017/0323197 A1.
Referring to claim 20, Adachi discloses a processing apparatus, comprising: 
a neural network computing apparatus configured to perform a neural network computation of a neural network [paragraph 1]; 
wherein the neural network computation apparatus is configured to: 
receive input data and weight data for performing a first computation [paragraph 26, input data and computing a weight]; 
determine a first complexity of the first computation according to the input data, the weight data, and characteristics of the first computation [paragraph 26, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight]; 
determine a first data type, for the input data and the weight data in which the first computation is to be performed according to the first complexity [paragraphs 26, 154, 156, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight, a data type of each vector element output; paragraphs 152, 154, perform a type determination and computation process…computed using input data XinDF, weight WDF, and bias bDF; The following describes the type determination and computation process in step S143 in FIG. 8B; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2” ]; and 
perform the first computation on the input data and the weight data in the first data type [paragraphs 152, 154; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2”].
Adachi does not explicitly disclose a general interconnection interface; and 
a general-purpose processing apparatus connected to the neural network computing apparatus via the general interconnection interface.
However, Brothers discloses a general interconnection interface [paragraph 140, remote computer may be connected to the user's computer through any type of network, including a LAN or a WAN, or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)]; and 
a general-purpose processing apparatus [paragraph 140, remote computer] connected to the neural network computing apparatus [paragraphs 140, 142, user’s computer which is a means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks (see paragraph 5)] via the general interconnection interface [paragraph 140].
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to utilize the teachings of Brothers in the invention of Adachi, to implement a general interconnection interface; and a general-purpose processing apparatus connected to the neural network computing apparatus via the general interconnection interface, in order to allow for efficient processing while simplifying operations and increasing operating speed and/or throughput [Brothers, paragraph 28].
The modified Adachi does not explicitly disclose determining between a floating point data type and a fixed point data type.
However, Gibson discloses determining between a floating point data type and a fixed point data type [fig. 4, step 420; paragraph 58, “At step 420, the number format to be used in each layer for weight data and for input data is determined”, where number formats can be between “Fixed Point Format” (paragraphs 44-47; 60) and “floating-point format” (paragraph 77)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gibson in the invention of the modified Adachi, to implement determining between a floating point data type and a fixed point data type, in order to implement a CNN in an efficient manner, that requires less silicon area or less processing power when operating and to be flexible to the changing requirements of a CNN [Gibson, paragraph 3].

Allowable Subject Matter
Claims 2, 5-10, 13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the determining the first data type further comprises: comparing the first complexity with a preset threshold; if the first complexity is greater than the preset threshold, determining the first data type to be the fixed point data type; and if the first complexity is less than or equal to the preset threshold, determining the first data type to be the floating point data type, in combination with other recited limitations in claim 2.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a convolution computation, wherein the input data is convolution input data and the weight data is a convolution kernel, wherein the first complexity=α*C*kH*kW*M*N*W*C*H, wherein α is a convolution coefficient greater than 1, wherein C, kH, kW, and M are values of four dimensions of the convolution kernel, and N, W, C, and H are values of four dimensions of the convolution input data, in combination with other recited limitations in claim 5.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a matrix-multiply-matrix computation, wherein the input data is a first matrix in the matrix-multiply-matrix computation and the weight data is a second matrix in the matrix-multiply-matrix computation, wherein the first complexity=β*F*G*E*F, wherein β is a matrix coefficient greater than or equal to 1, F and G are row and column values of the first matrix, and E and F are row and column values of the second matrix, in combination with other recited limitations in claim 7.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a matrix-multiply-vector computation, wherein the input data is a matrix in the matrix-multiply-vector computation, and the weight data is a vector in the matrix-multiply-vector computation, wherein the first complexity=β*F*G"*F,  wherein β is a matrix coefficient greater than or equal to 1, F and G are row and column values of the matrix, and F is a column value of the vector, in combination with other recited limitations in claim 9.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest where the processing circuit is configured to: compare the first complexity with a preset threshold; if the first complexity is greater than the preset threshold, determine the first data type to be the fixed point data type; and if the first complexity is less than or equal to the preset threshold, determine the first data type to be the floating point data type, in combination with other recited limitations in claim 13.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a convolution computation, wherein the input data is convolution input data, and the weight data is a convolution kernel, wherein the processing circuit is configured to compute the first complexity as α*C*kW*kH*M*N*W*C*H, wherein a is a convolution coefficient greater than 1, wherein  C, kH, kW, and M are values of four dimensions of the convolution kernel, and N, W, C, and H are values of four dimensions of the convolution input data, in combination with other recited limitations in claim 16.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a matrix-multiply-matrix computation, wherein the input data is a first matrix in the matrix-multiply-matrix computation, and the weight data is a second matrix in the matrix-multiply-matrix computation, wherein the processing circuit is configured to compute the first complexity as β*F*G*E*F, wherein B is a matrix coefficient greater than or equal to 1, F and G are row and column values of the first matrix, and E and F are row and column values of the second matrix, in combination with other recited limitations in claim 17.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a matrix-multiply-vector computation, wherein the input data is a matrix in the matrix-multiply-vector computation, and the weight data is a vector in the matrix-multiply-vector computation, wherein the processing circuit is configured to compute the first complexity as β*F*G*F, wherein β is a matrix coefficient greater than or equal to 1, F and G are row and column values of the matrix, and F is a column value of the vector, in combination with other recited limitations in claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181